Exhibit 10.6
 
REDEMPTION AGREEMENT
 
THIS REDEMPTION AGREEMENT (this “Agreement”) is made and entered into as of
October 24, 2011, by and among Westergaard.com, Inc., a Delaware corporation
(the “Company”), and Paragon Capital LP (the “Redeemed Party”).
 
WHEREAS, the Company and the Redeemed Party entered into to that certain
securities purchase agreement, dated as of April 13, 2011 (the “Securities
Purchase Agreement”), pursuant to which the Redeemed Party purchased the number
of investment units set forth in the second column form the left of Schedule A
attached hereto, each consisting of (i) one (1) share of the Company’s Series B
Convertible Preferred Stock, par value $0.001 per share (the “Redemption
Preferred Shares”), initially convertible into one (1) share of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (subject to
adjustment), (ii) one (1) Series A Warrant to purchase 0.5 share of the Common
Stock at a purchase price of $1.875 per share (the “Redemption Series A
Warrant”) and (iii) one (1) Series B Warrant to purchase 0.5 share of the Common
Stock at a purchase price of $2.25 per share (the “Redemption Series B Warrant”
together with the Redemption Series A Warrant, the “Redemption Warrants”) (such
shares of Redemption Preferred Shares and such Redemption Warrants collectively,
the “Redemption Securities”).
 
WHEREAS, the Redeemed Party desires that the Company purchase and redeem all of
the Redemption Securities;
 
WHEREAS, the Company desires to purchase and redeem all of the Redemption
Securities from the Redeemed Party on the terms and conditions hereinafter set
forth;


WHEREAS, pursuant to the Certificate of Designation of Series B Convertible
Preferred Stock, the Company has delivered a notice of redemption to each and
all of the holders of record of Series B Convertible Preferred Stock of the
Company as of April 13, 2011 (the “Notice of Redemption”) substantially in the
form of Exhibit B attached hereto, stating the proposed date of such redemption,
the amount per share of Series B Preferred Stock that will be paid upon such
redemption, and a request for the holders to indicate its election to redeem
every or part of shares of Preferred Stock owned by such holder subject to the
same terms and conditions or its waiver of its right to participate in such
redemption (the “Non-Redeemed Party’s Waiver”);


WHEREAS, concurrent with the redemption contemplated under this Agreement, the
Company is offering certain securities of the Company for an aggregate purchase
price of $2,800,000, pursuant to certain securities purchase agreement between
the Company and certain Purchasers (as defined thereof) dated October 24,
2011(the “Financing Transaction”); and


WHEREAS, the Company intends to use the proceeds of the Financing Transaction to
pay to the Redeemed Party the consideration for the Redeemed Securities.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 1.           TRANSACTIONS AND CLOSING
 
(a)           The Transactions.  On the Closing Date (as defined below) and
subject to the terms and conditions set forth in this Agreement, the Redeemed
Party shall sell, assign, transfer and deliver to the Company, and the Company
shall redeem and purchase from such Redeemed Party, the number of Redemption
Securities set forth in the fifth columns, as applicable, from the left of
Schedule A attached hereto, opposite the name of such Redeemed Party.  In the
event that the Company, at any time when any Redemption Securities remain issued
and outstanding, changes the number of Preferred Shares or securities
convertible or exercisable for Common Stock issued and outstanding as a result
of a reclassification, stock split (including a reverse stock split), stock
dividend or distribution, recapitalization, merger, issuer tender or exchange
offer, or other similar transaction, the number of Redemption Securities then
outstanding shall be equitably adjusted.
 
(b)           Closing.
 
(i)           Time and Place.   The closing (the “Closing”) shall take place at
the offices of Sichenzia Ross Friedman Ference Anslow LLP, 195 Route 9 South,
Manalapan, NJ 07728 at 9:00 AM Eastern Standard time on a date selected by the
Company (the “Closing Date”).  

 
(ii)           Deliverables at Closing. At the Closing, (i) the Redeemed Party
shall deliver to the Company (or any Company Designee) the original stock
certificate representing the Redemption Preferred Shares and the Redemption
Warrants held by such Redeemed Party immediately prior to such Closing, together
with a duly executed Assignment Separate from Certificate in the form of
attached Exhibit A representing the number of Redemption Preferred Shares and
the Redemption Warrants to be sold, assigned, transferred and delivered to the
Company at such Closing pursuant to Section 1(a); and (ii) the Company shall (A)
pay to the Redeemed Party, as full and complete consideration for such
Redemption Securities, an amount equal to the sum of (x) the amount set forth in
the sixth column from the left of Schedule A attached hereto opposite the name
of the Redeemed Party, by wire transfer of immediately available funds in United
States dollars to a bank account designated by such Redeemed Party.
 
 2.           REPRESENTATIONS AND WARRANTIES OF THE REDEEMED PARTIES.  The
Redeemed Party represents and warrants to the Company as of the date of this
Agreement and as of the Closing Date, that:
 
(a)           The Redeemed Party has the full, absolute and entire power and
legal right to execute and deliver and perform its obligations under this
Agreement.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Redeemed Party and this Agreement constitutes a legal, valid and binding
obligation of the Redeemed Party enforceable against the Redeemed Party in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors' rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Redeemed Party is the record owner of the Shares and has good
and marketable title thereto, free and clear of any and all liens, pledges,
restrictions, options, rights of first refusal, encumbrances, charges,
agreements or claims of any kind whatsoever.
 
 3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to the Redeemed Party as of the date of this Agreement
and as of the Closing Date, that:
 
(a)           The Company is a corporation duly organized and validly existing
and has full corporate power and authority to execute and deliver and perform
its obligations under this Agreement.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Company and this Agreement constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors' rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.
 
(c)           The consummation by the Company of the transactions contemplated
by this Agreement or compliance with the provisions hereunder by the Company
will not (i) conflict with or result in any breach of any provision of the
articles of incorporation or bylaws of the Company, each as amended to date,
(ii) require any permit, authorization, consent or approval of, any governmental
entity, or (iii) violate any order, writ, injunction, decree, statute, rule,
regulation, or securities exchange rule applicable to the Company, including,
without limitation.
 
 4.           CONDITIONS PRECEDENT.
 
(a)           Conditions Precedent to the Obligations of the Company.  The
obligations of the Company to proceed to the Closing and consummate the
transactions at such Closing contemplated by this Agreement are subject to
satisfaction, or waiver in writing by the Company, of the following conditions:
 
(i)           The representations and warranties of the Redeemed Party set forth
in Section 2 shall be true and correct as of the Closing Date of such Closing;
 
(ii)           No judgment, order, law, rule or regulation, entered, enacted,
enforced or issued against the Redeemed Party by any governmental authority
shall be in effect as of the Closing Date of such Closing preventing the
consummation of any of the transactions contemplated by this Agreement at such
Closing;


 
3

--------------------------------------------------------------------------------

 
 
(iii)         The closing of the Financing Transaction; and


(iv)         The obtaining of the Non-Redeemed Party Waiver by each and all of
the holders of Series B Convertible Preferred Shares as of April 13, 2011(other
than the Redeemed Party);
 
(b)           Conditions Precedent to the Obligations of the Redeemed
Party.  The obligations of the Redeemed Party to proceed to the Closing and
consummate the transactions at such Closing contemplated by this Agreement are
subject to satisfaction, or waiver in writing by the Redeemed Party, of the
following conditions:


 (i)           The representations and warranties of the Company set forth in
Section 3 shall be true and correct as of the Closing Date of such Closing.
 
(ii)           No judgment, order, law, rule or regulation, entered, enacted,
enforced or issued against the Company by any governmental authority shall be in
effect as of the Closing Date of such Closing preventing the consummation of any
of the transactions contemplated by this Agreement at such Closing.
 
 5.           TERMINATION.  This Agreement may be terminated and the
transactions contemplated hereunder as follows:
 
(a)           by the Redeemed Party, with respect to such Redeemed Party, if (i)
all conditions to a Closing set forth in Section 4(a) have been satisfied, and
(ii) the Company fails to consummate the transaction contemplated at such
Closing under this Agreement in compliance with Section 1(b), the delay of which
exceeds 30 days; or
 
(b)           by the Company, if (i) all conditions to a Closing set forth in
Section 4(b) have been satisfied, and (ii) the Redeemed Party fail to consummate
the transaction contemplated at such Closing under this Agreement in compliance
with Section 1(b), the delay of which exceeds 30 days; or
 
(c)           by mutual agreement of the Company and the Redeemed Party.
 
 6.           EFFECT OF TERMINATION.  If this Agreement is terminated pursuant
to Section 5, this Agreement shall be of no effect with no liability on the part
of any party hereto, except (i) that the provisions set forth in Sections 6, 8,
9, 10, 13, 14 and 15, shall survive the termination hereof and (ii) that no such
termination shall relieve any party of any liability or damages resulting from
any breaches by that party of this Agreement prior to such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           REASONABLE BEST EFFORTS.  Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated hereunder, including using reasonable best efforts to accomplish
the following: (a) the taking of all acts necessary to cause the conditions to
the Closing to be satisfied as promptly as reasonably practicable, (b) the
making of all necessary registrations and filings with any governmental
authority or stock exchange, (c) the obtaining of all necessary consents,
approvals or waivers from the parties hereto or any third parties, (d) the
execution and delivery of any additional instruments necessary to consummate and
to fully carry out the purposes of the transactions contemplated hereunder.  


8.           TERMINATION OF CERTAIN RIGHTS.  If the Closing occurs and the
Redeemed Party receives from the Company the redemption price as set forth in
the sixth column from the left of Schedule A attached hereto, all rights and
obligations set forth in the Securities Purchase Agreement are immediately
terminated and of no further force and effect from the later of (i) the Closing
Date hereof; or (ii) the date the Redeemed Party receives the redemption price
as described under this Section.
 
9.           (REMOVED AND RESERVED.)
 
10.        NOTICES.  All notices and other communications hereunder shall be in
writing and shall be deemed given only when received by the intended recipient
thereof and only if sent by certified mail, an overnight courier service,
delivered personally or by facsimile or other electronic transmission (including
electronic correspondence), to the parties at the following addresses (or at
such other address for a party as shall be specified by such party by like
notice):
 
if to the Redeemed Party, to:
 
____________
Attention: Alan P. Donenfeld
Fax: ____________
Email:  ____________
 
and
  
If to the Company:


Westergaard.com, Inc.
Attention: Chief Executive Officer
Chendai Andou Industry Park, Jinjiang
Quanzhou, Fujian, China 362211
Telephone No.: 086-13808527788
Facsimile No.: 086-13808527788


with copies (which shall not constitute notice) to:


Anslow & Jaclin, LLP
Attention: Richard I. Anslow, Esq.
195 Route 9 South. Suite 204
Manalapan, New Jersey, 07726
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188
 
 
5

--------------------------------------------------------------------------------

 
 
11.           FEES AND EXPENSES.  All costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be paid by the party incurring such expenses.
 
12.           TRANSFER DOCUMENTS.  Each of the Redeemed Party and the Company
shall (i) make such other agreements and execute such other documents as the
parties determine necessary to effectuate the transactions contemplated by this
Agreement, and (ii) provide the other party with such additional information and
documents as may reasonably be requested in connection with the purchase and
sale of the Redemption Securities hereunder.
 
13.           GOVERNING LAW AND DISPUTE RESOLUTION.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.


14.           (REMOVED AND RESERVED.)
 
15.           INVALIDITY OR UNENFORCEABILITY.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under the present or
future laws effective during the term of this Agreement, such provision will be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, a Court of
competent jurisdiction may add or modify, as a part of this Agreement, a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
16.           ASSIGNMENT. The rights and obligations of the parties hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party. No party may (a) assign its rights or
obligations under this Agreement, in whole or in part, or (b) designate another
person (i) to perform all or part of its obligations under this Agreement or
(ii) to have all or part of its rights and benefits under this Agreement (each,
an “Assignment”), in each case without the prior written consent of the other
parties; provided, however, that the Redeemed Party may effect an Assignment to
an Affiliate in a transaction complying with applicable securities laws without
the prior written consent of the Company, if such Assignment does not affect the
obligations of such Redeemed Party hereunder; In the event of any Assignment in
accordance with the terms of this Agreement, the assignee shall specifically
assume and be bound by the provisions of the Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           CHANGE; WAIVER.  No change or modification of this Agreement shall
be valid unless the same is in writing and signed by the parties hereto.  No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the party waiving its rights.  The failure of either party at any time
to insist upon, or any delay by either party at any time to insist upon, strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.
 
18.           ENTIRE AGREEMENT.  This Agreement sets forth all of the promises,
agreements, conditions, understandings and covenants between the parties hereto
with respect to the subject matter referred to herein, and there are no promises
other than as set forth herein.  Any and all prior agreements with respect to
such subject matter are hereby revoked.  This Agreement is, and is intended by
the parties to be, an integration of any and all prior agreements or
understandings, oral or written, with respect to such subject matter.


19.           NO THIRD PARTY RIGHTS.  This Agreement is intended solely for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not intended to confer any benefits upon, or create any rights in
favor of, any other person.
 
20.           TIME OF THE ESSENCE.  Each of the parties hereto hereby agrees
that, with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.
 
21.           HEADINGS.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.
 
22.           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Execution and delivery of this
Agreement by facsimile or other electronic transmission in PDF format shall be
deemed due execution and delivery for all purposes.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
7

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO REDEMPTION AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
WESTERGAARD.COM, INC.
         
By:
 
Name: Jinbiao Ding
 
Title: Chief Executive Officer



 
8

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO REDEMPTION AGREEMENT]



 
PARAGON CAPITAL LP
         
By:
 
Name: Alan P. Donenfeld
 
Title: General Partner

 
 
9

--------------------------------------------------------------------------------

 


SCHEDULE A


Redeemed Party
Investment Units
Redemption Preferred Shares
Redemption Warrants
Redemption Securities
Redemption Price
Paragon Capital LP
200,000
200,000
(i) Series A Warrants to purchase 100,000 shares of Common Stock; and
(ii) Series B Warrants to purchase 100,000 shares of Common Stock;
(i)200,000 Preferred Shares;
(ii) Series A Warrants to purchase 100,000 shares of Common Stock; and
(iii) Series B Warrants to purchase 100,000 shares of Common Stock;
$300,000

 
 
10

--------------------------------------------------------------------------------

 


Exhibit A
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned hereby assigns, transfers and conveys to
________________ an aggregate of ______________ preferred shares of
Westergaard.com, Inc., a Delaware corporation (the “Company”) and
________________ an aggregate of ______________ warrants, pursuant that certain
redemption agreement dated October 24, 2011 (the “Redemption Agreement”) by and
among the Company and the Redeemed Party (as defined in the Redemption
Agreement), standing in the name of the undersigned on the books of the Company,
represented by Certificate No. _____ for _______________ shares, and Warrant No.
_____ delivered herewith, and hereby irrevocably constitutes and appoints
Pacific Stock Transfer to transfer said shares on the books of the Company with
full power of substitution in the premises.


EXECUTED this _______ day of _______________, 20____.



 
 
Redeemed Holder: _____________________________
 
 
By: ________________________________________
Name: ______________________________________
Its: ________________________________________

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit B


NOTICE OF REDEMPTION


WHEREAS, on April 13, 2011, Westergaard.com, Inc. (the “Company”) completed an
offering of units (the “Units”) at a purchase price of $1.50 per Unit, each
consisting of (i) one (1) share of the Company’s Series B Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”), initially
convertible into one (1) share of the Company’s common stock, par value $0.001
per share (the “Common Stock”) (subject to adjustment), (ii) one (1) Series A
Warrant to purchase 0.5 share of the Common Stock at a purchase price of $1.875
per share (the “Series A Warrant”) and (iii) one (1) Series B Warrant to
purchase 0.5 share of the Common Stock at a purchase price of $2.25 per share
(the “Series B Warrant” together with the Series A Warrant, the “Warrants”) (the
“April 2011 Offering”).


NOTICE IS HEREBY GIVEN THAT, the Company, has given the option to each and all
purchasers of the Units in the April 2011 Offering, to redeem on October 24,
2011(the “Redemption Date”), the Preferred Shares and the Warrants contained in
all or part of the Units. The Company will pay, to or to the order of such
purchaser, $1.5 per Unit, net of any withholding tax, upon presentation and
surrender of the certificate(s) for such Preferred Shares and such Warrants at
the Company (the “Proposed Redemption”).


You are required to expressly indicate, your election or waiver, to participate
in the Proposed Redemption described in this Notice, by checking either of the
following two items:


o I elect to redeem __________ Units, containing ________shares of Preferred
Shares and ________ Series A Warrant and ________Series B Warrant, held under my
name as record holder, subject to the same terms and conditions described in
this Notice; (Further instructions regarding the procedures of the Proposed
Redemption will be provided by the Company to purchasers electing to participate
the Proposed Redemption upon the return of this Notice by such purchaser.) or


o   I waiver my rights to participate in the Proposed Redemption described in
this Notice.


EXECUTED this _______ day of _______________, 20____.



 
 
Holder: _____________________________________
 
 
By: ________________________________________
Name: ______________________________________
Its: ________________________________________



 
12

--------------------------------------------------------------------------------
